 In the MatterofREPUBLICCREOSOTING COMPANY,REILLY TAR ANDCHEMICAL CORPORATIONandCREOSOTEWORKERSUNION, LOCALNo. 20483Case No. C-448.-Decided January 9, 1940WoodTreating Industry and Creosote Oil, Road Tar, and Chemical Manufac-turing Industry-Employer:two corporations treated as a single integrated enter-prise for purposes of Board proceeding-Procedure:proper toissue one complaintand conduct one hearing to dispose of charges against two corporations whichoperate as a single integratedenterprise-Interference,Restraint,and Coercion:anti-union talks of plant superintendent toemployees-Discrimination:dischargesfor union membership and activity ; charges of, as to certain employees, dis-missed-Strike: not caused by unfair labor practices of employers; settled byconsent election and reinstatement agreement;,discriminatory refusal to reinstateone employee followingstrike-Unit Appropriate for Collective Bargaining:allemployees of the respondents'Maywood plant,excluding supervisory employees-Representatives:proof of choice:consent election,resultof-Collective Bargain-ing:charges of refusal,notsustained-Reinstatement Ordered:discharged em-ployees and employee discriminatorily refused reinstatement following strike;grounds for refusal of : conduct during strike,as ; physical incapacity,as-BackPay:awarded ; estate of deceased employee entitled to.Mr. Herbert N. Shenkin,for the Board.Mr. Frank C. Dailey, Mr. P. E. O'Neal,andMr. Linton A. Cox,ofIndianapolis,.Ind., for the respondents.Mr. William H. Faust, Er., Mr. William H. Faust, Jr.,andMrs. IreneFaust,of Indianapolis, Ind., for the Union.Miss Fannie M. Boyls,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Creosote WorkersUnion, Local No. 20483, herein called the Union, the National LaborRelations Board, herein called .the Board, by Robert H. Cowdrill,issued its complaint dated August 9, 1937, against Republic CreosotingCompany and Reilly Tar and Chemical Corporation, both of Indian-apolis, Indiana, herein called the respondents, alleging that the re-19 N. L. R. B., No. 30.267 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondents had engaged in and were engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1), (3), and (5)and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.With respect to the unfair labor practices, the complaint alleged, insubstance, that the respondents, during the month of March 1937, hadexpressed opposition to the organization of their employees into alabor union, and that on March 6, 1937, the day following the firstunion meeting of their employees, the respondents discharged eight ofsuch employees 1 because of their union activities; that on April 8 andApril 20, 1937, respectively, the respondents discharged two otheremployees 2 because of their union activities; that the respondents onJuly 30, 1937, and at other times, had refused to bargain with theUnion, although the Union at all such times was the duly accreditedrepresentative of a majority of the employees of the respondents; thatthe respondents had, following the termination of a strike at theirplant, discriminated against 35 named employees 3 because of theirmembership in, sympathy for, and activities in behalf of, the Union,by refusing to reinstate them within their respective departments.A copy of the complaint and notice of a hearing to be held on August19, 1937, were duly served upon each of the respondents and upon theUnion.On August 18, 1937, the Regional Director issued and dulyserved upon said parties a notice of postponement of the. hearing toAugust 26,1937.The respondents on August 14, 1937, filed an answer to the complaintin which they denied that they had committed any of the unfair laborpractices with which they were charged.On August 20, 1937, therespondents filed separate motions to dismiss in which they objected tothe issuance of one complaint and the prosecution of one proceedingagainst both of them and claimed that each of the respondents was aseparate corporation and that separate proceedings should be had inthe cases against them.On August 25, the respondents filed an amend-ment to their answer in which they alleged that as the result of a com-promise agreement between the respondents and the Regional Director,they had offered reinstatement to six 4 of the eight employees. dis-1 The names of these employees are : Walter Pierson, Weldon Harvey, L. C. McCoun; EarlSutherland, William Tingle,James Tucker,Genie Montgomery,and J. B. Ray.2 The names of these employees are John Taylor and Luther Bewley.S The names of these employees are : Raymond Bryant, Luther Bewley, Clyde Bymaster,Thomas Campbell, Charles Dalby,Harvey Flory,Robert Gilman,James Griggs, JamesHaag,Ted Hinton,Joe Hauck,Ballard Hall,Tom Kuchenski,John Miesel,William Miesel,,Albert Miles,Garvin Montgomery,George Norris,Oscar Norris,C. A. Nichols,Grover Oliver,Walter Pierson,Raymond Poling, John Reed, Frank Reynolds,W. E. Renier,Arthur Rybolt,O.F.Richardson,Lucien Stark,Charles Skaggs,Wilbur Snyder, EarlSutherland,William Thurman,and James Tucker." The names of these six employers are: Walter Pierson,. Weldon Harvey,L. C. McCoun,Earl' Sutherland,William Tingle,and James Tucker.- REPUBLIC CREOSOTING COMPANY269charged on March 6, and contended that the Regional Director shouldbe estopped from filing a complaint in behalf of those eight employees.'.Pursuant to the notice duly served upon the parties, a hearing washeld in Indianapolis, Indiana, from August 26, 1937, to and includingSeptember 4, 1937, before Charles E. Persons, the Trial Examiner dulydesignated by the Board.At the commencement of the hearing therespondents filed motions to strike paragraphs 13, 9, and 10 of thecomplaint.The respondents' motion to strike paragraph 13 of thecomplaint was based upon their claim that the Board had no jurisdic-tion to interpret and enforce an agreement concerning seniority al-leged to have been made between the respondents and the Union. Therespondents' motion to strike paragraphs 9 and 10 of the complaintwas based upon their claim that the amended charges attached to thecomplaint did not support the allegations in the complaint relativeto a failure of the respondent to bargain collectively with the Union.The Trial Examiner denied the motions to strike as well as the motionto dismiss which had been filed on August 20. For reasons to be dis=cussed later in this Decision, the rulings of the Trial Examiner in deny-ing the motion to dismiss and the motion to strike paragraph 13 of thecomplaint are affirmed.With respect to the motion to strike para-graphs 9 and 10 of the complaint; the respondents were advised in thecomplaint of the charge that they had refused to bargain collectivelywith the Union, and do not state wherein they are harmed by a failureof the second amended charge to include an allegation to that effect.Since we find below that the respondents have not refused to bargaincollectively with the Union, we deem it unnecessary to and do not passupon the ruling of the Trial Examiner upon the motion to strike.During the course of the hearing, counsel for the Board moved toamend the complaint to conform to the proof adduced at the hearing,especially in regard to James Davis, Henry Clay Sears, and L. Baker;employeeswho claimed that the respondents had discriminatedagainst them because of their union activities by failing to reinstatethem after a strike, and in regard to Leonard Goodwin, all employeewho claimed that Reilly Tar and Chemical Corporation had discrimi-nated against him because of his union activities by discharging him.These employees were not named in the original complaint.,,The mo-tion to conform.was granted by the Trial Examiner.During theThe evidence adduced at the hearing failed- to sustain the allegations in the amendmentthat the Regional Director made a compromise agreement with the respondents,and it is,therefore, -unnecessary to' determine the effect of such an agreement.9These four names were added to the complaint over the objection of the respondents.The Trial Examiner,upon allowing the amendment to the complaint,did so only on thecondition that counsel for the Board would agree to recall the witnesses upon request ofthe respondents at any time prior to the close of the hearing.The respondents do notappear to have been prejudiced by this ruling,and we find that the amendment was prop-erly allowed.The respondents did not amend their answer to deny charges of unfair labor 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDcourse of the hearing - the Trial Examiner made other rulings onvarious motions and on objections to the admission of evidence.TheBoard has reviewed all the rulings and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On February 3, 1938, the Trial Examiner filed with the RegionalDirector his Intermediate Report, copies of which were duly servedupon all the parties.He found that the respondents had engaged inthe unfair labor practices with which they were charged in the com-plaint and recommended that the respondents cease and desist fromengaging in such unfair labor practices and that they offer reinstate-ment with back pay to Genie Montgomery, J. B. Ray, Luther Bewley,and Leonard Goodwin, employees found to have been discriminatorilydischarged, and 29 other named'employees 7 found to have been deniedreinstatement because of their union activities.On February 28, 1938, the respondents filed exceptions to the TrialExaminer's Intermediate Report and to his rulings during the hearing.The Board has duly considered these exceptions, and save as they areconsistent with the findings, conclusions, and order get-'forth below,finds them to be without merit, and they are hereby overruled.On February 28, 1938, the respondents filed a separate and severalpetition to adduce additional evidence and to argue orally their excep-tions to the Trial Examiner's Intermediate Report. Inasmuch as thepetition to adduce additional evidence was based upon allegations thatmany of the employees named in the complaint had been offered rein-statement by the respondents subsequent to the conclusion of the hear-ing and inasmuch as the Board's Decision and Order in this case will bedirected only to matters and conditions in existence prior to and atthe time of the hearing, the petition was denied.The respondents, onApril 23, 1938, filed exceptions to such action of the Board.The ex-ceptions are hereby overruled.' The Board, on April 13, 1938, grantedthe respondents' application for oral argument and notified the re-spondents and the Union that a hearing would be held on May 3, 1938,for the purpose of oral argument.Prior to May 3 the respondentspractices against these employees;however, under the circumstances, we shalltreat thecase as if the respondents had denied such charges, and shall consider as alleged all de-fenses to such charges introduced by the respondents at the hearing.Cf.ConsolidatedEdison Company of New York,Inc., et at.V.National Labor Relations Board,et at.,305U. S. 197;,National Licorice Company v.National Labor Relations Board,104 F. (2d) 055(C. C. A. 2) ;Matter ofWilliams CoalCompany,et at.andUnited Mine Workersof Amer-ica, DistrictNo. 23,11 N. L.R. B. 579, 589.For reasons hereinafter discussed;we do notSnd,the allegations concerning these four employees sustained.' The names of these employees are : L.(Dow) Baker,Raymond Bryant, Clyde Bymaster,Thomas Campbell, Charles Dalby, James Davis, Harvey Flory, Robert Gilman, JamesGriggs, James Haag, Ted Hinton,Joe Hauck,William Miesel,Tames Mills, Garvin Mont-gomery, Oscar;Norris,.C.A. Nichols,"Grorer;Oliver,',Walter;Pierson ,.,Raymond,Polling,John Reed, Frank Reynolds; Arthur Rybolt, O. F.Richardson,Henry C. Sears,LucienStarks,Wilbur Snyder, Earl Sutherland,and James Tucker. REPUBLIC CREOSIOTIN G COMPANY271waived their request for oral argument and neither they nor the Unionappeared at the hearing.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE RESPONDENTS AND THEIR BUSINESSESThe Republic Creosoting Company, herein referred to as the Re-public Company, was organized under the laws of the State of Indianain 1905.The Reilly Tar and Chemical Corporation, herein referredto as the Reilly Corporation, also an Indiana corporation, was incor-porated in 1933.Both corporations have their principal office in thesame building in Indianapolis, Indiana.They operate 14 or moreplants, some jointly and some separately, in 11 different Statesthroughout the United States.The Reilly Corporation is engaged inthe processing of coal tar and the distillation, refining, or manufactureof creosote oil and many byproducts of coal tar. It is also engaged inexperimental work in producing chemicals from the coal tar and itsbyproducts.The Republic Company is engaged in the treating andpreserving of wood, timber, and wood products with creosote oil.Each of these corporations is among the largest of its kind in theUnited States.The Republic Company on January 1, 1937, employeda total of 533 employees, and the Reilly Corporation a total of 442 em-ployees.The largest plant operated by the Republic Company and theReilly Corporation is the Maywood plant located near the City ofIndianapolis, Indiana, the plant with which we are concerned in thiscase.At this plant, the Republic Company on January 1, 1937, em-ployed 146 employees, and the Reilly Corporation employed 80.The chief raw material used by the Reilly ,Corporation is coal tar.From 5 to .7 million gallons are.purchased annually.From 30'to 40per cent of such product is obtained outside the State of Indiana.Al-most the only other raw material used by such corporation is coal pur-chased by it for heating purposes.Practically all of the coal is ob-tained in the State of Indiana. The principal product manufactured bythe Reilly Corporation is creosote oil.Approximately 75 per cent ofsuch oil is sold to the Republic Company and used in its creosotingoperations at the Maywood plant.A substantial amount of road taris produced by the Reilly Corporation; about 60 per cent of this prod-uct is sold outside the State of Indiana.Approximately 150 or 200other products are manufactured, distilled, or refined by the ReillyCorporation.About 50 per cent of these products are sold outside theState of Indiana..The principal raw material used by the Republic Company is wood,approximately 85 per cent of which is obtained from outside the State 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Indiana. In treating the wood, it purchases large amounts of creo-sote oil, allof which comes from the Reilly Corporation.The Re-'public Company in 1936 treated a total of more than 21/2 million cubicfeet of wood.About 65 per cent of this wood was shipped outside theState of Indiana.The total sales of the Republic Company at its May-wood plant for that year were more than $1,187,000.The Maywood plant of the Republic Company and the Reilly Cor-poration is situated upon an 80-acre tract of land near the City ofIndianapolis.The legal and beneficial ownership of their capitalstock is nearly identical 8 and the employment policies and manage-ment of the two corporations are closely connected. Both corporationshave the same president and the same secretary.One superintendentis incharge of the operations of both corporations at the Maywoodplant, although most of the operations of the two corporations arecarried on within separate buildings. In dealing with the Union, thecorporations selected common representatives for both corporations.They presented a single list of employees for the purposes of a con-sent election which was conducted at the plant.Employees of onecorporation are frequently transferred from the employ of one cor-poration to the other, either temporarily or on a permanent basis.Upon the basis of such facts, we find that the Republic Company andthe Reilly Corporation operate as a single integrated enterprise andthat it was proper to issue one complaint and to conduct one hearingin this case to dispose of the charges against both respondents.9H. THE LABOR ORGANIZATION INVOLVEDCreosoteWorkers Union, Local No. 20483, is a labor organizationaffiliated with the American Federation of Labor. It admits to mem-8At the date of the last annual meeting of stockholders of the Republic CreosotingCompany on December 6, 1937, as well as on May 2, 1938, the capital stock of that com-pany was owned by the persons listed below in the amounts set opposite their names :SharesP. C. Reilly-------------------------9, 998R. J. Wechsler----------------------------------------1J.A. Lawler------------------------------------------1At the date of the last annual meeting of stockholders of the Reilly Tar and Chemical Cor-poration on January 19, 1938, an well as on May 2, 1938,the capital stock of that corpo-ration was owned by the persons listed below in the amounts set opposite their names:SharesRepublic Creosoting Company---------------------------4,900P. C. Reilly-------------------------------------------70Howard Kroehl----------------------------------------10RobertWechsler---------------------------------------10John Lawler------------------------------------------109Matter of William Randolph Hearstatai.andAmerican NewspaperGuild, SeattleChapter,2 N. L. R. B. 530, enf'd,N.L. R. B. v. William Randolph Hearst et al.,102 F. (2d)658 (C. C. A. 9) ;Matter of C. A. Lund CompanyandNovelty WorkersUnion,Local1866(A.F. ofL.) successor,6N. L. R.B. 423,relevant part enf'd.,N. L. R. B. v. ChristianA. Lund Company,doing business asC. A.Lund Company and NorthlandSki Manufactur-ing Company,103 F.(2d) 815(C. C. A. 8). REPUBLIC CREOSOTING COMPANY273bership all employees of the respondents at their Maywood plant, ex-elusive of supervisory employees.III.THE UNFAIR LABOR PRACTICESA. The dischargesDuring the early part of 1937 discontent among some of the em-ployees of the respondents with their wages and hours of work causedthem to commence discussing the formation of a labor organization.Among the leaders in advocating the formation of a union were J. B.Ray and Genie Montgomery, two employees of the sawmill departmentof the Republic Company who had unsuccessfully attempted to obtainwage increases, and John Taylor, also an employee of the sawmilldepartment.Taylor interviewed an American Federation of Labororganizer and succeeded in having a meeting of all employees interestedin forming a union called for the evening of March 5, 1937. Seventy-six employees attended the meeting and 54 of them signed applicationsformembership in a union to be called Creosote Workers Union,Local No. 20483.On the following morning, March 6, Ray, Montgomery, and sixother employees were discharged.The six other employees, WeldonHarvey, L. C. McCoun, William Tingle, Walter Pierson, Earl Suther-land, and James Tucker, worked as a tank platform crew in the refinerydepartment of the Reilly Corporation.All of thein had attended theunion meeting on the preceding evening and had signed applicationsfor membership in the Union.On the morning of March 6, the sixmen were summoned into the office of Lawrence E. Hess, superintend-ent of the Maywood plant of both the Republic Company and theReilly Corporation, shortly after they commenced working.Hessinformed them that he had heard rumors that a union was beingorganized and questioned them about the union meeting which tookplace on the night before.None of the men were willing to divulgemuch information about the meeting and Hess accused them of beingdissatisfied, related to them instances in which the respondents hadtreated the employees well, and indicated to them his belief that themen, by joining a union, could not work in cooperation with therespondents.He asked them whether they intended to "stick" withthe Union or with him.The men informed Hess that they intended todo whatever the majority of the employees did, that is, they desired toact with the other employees in forming a union if other employeesdesired to organize.Thereupon Hess sent the men from his office toreconsider their responses to his inquiries.Upon reporting back tohim a short while later, they informed him that they intended to"stick" together.Thereupon Hess became angry and informed the 274DECISIONS OF NAT]ONAL LABOR RELATIONS BOARDmen that if they wanted to quit, the bookkeeper would give them theirpay.They informed him that they were not dissatisfied and did notintend to quit.Hess thereupon informed them that he would not haveany union in' the plant, that he had operated the plant for more than 20years and did not intend to relinquish the management to any labororganization.He then permitted the men to return to their work.Just before closing time Al Schmid, foreman in charge of the ReillyCorporation operations, asked each of the six employees individuallywhether- they intended to "stick", with the Union- or with the respond-ents and, upon being informed by each that he intended to do whateverthe other men did, discharged each of the six men.Hess did notcontrovert the facts above related.Hess denied, however, that the six employees had been dischargedbecause of their union membership or activities.He explained thaton March 5 because of ill health he was instructed by P. C. Reilly,president of the respondent companies, to take an extended vacation,leaving the management of the plant in charge of Al Schmid and DanO'Connor, foremen of the Reilly Corporation and Republic Companyoperations, respectively; that because ofHess' intended absence,Schmid, on the morning of March 6, requested Hess to interview thesix employees above mentioned in order to put them in a proper frameof mind; that Schmid reported that these men had been doing anunusual amount of talking, had failed to.turn out the usual amount ofwork, and that upon being told by their gang foreman, Morris Haw-kins, that they must increase their production, they had not taken the"right attitude"; and that upon interviewing the men, Hess told themof the complaints which had been made about their work.Hess testi-fied, "During the conversation I told them that I did not know whatwas the cause of this change in their attitude, that I did not know whatwas the cause of this change in the inattention to their work, and I toldthem that I had understood for some time that there was some talk ofa union being organized in the plant, and that I wondered if they hadmisunderstood the ideals of a union, and if their work in the, plant atthat. time was the result of a misunderstanding of what a union stoodfor."Hess further testified that at the time he summoned the men tohis office he did not know that they had attended the union meeting onthe evening before but that before interviewing them he had beeninformed of their attendance by Al Schmid, who overhead conversa-tions of the men: aboutahe meeting; that he,had not intended to dis-charge the men when he summoned them to his office and that he con-sented that Al Schmid discharge them later that morning only uponSchmid's recommendation.Schmid had reported shortly before noonon March 6 that he did not like their "attitude" and did not want to beresponsible for their work. REPUBLIC CREOS'O'TING COMPANY275Ray and Montgomery, the other two employees discharged on March6,were summoned to Hess' office between 9 and 10 o'clock that morning.Ray testified that Hess told them that he was discharging them, be-cause they had been "dictating for the Union"; that he, Hess, "had runthat place for 20 odd years and if he couldn't go ahead and run it, hedidn't want nobody else" like them to run it.Montgomery's accountof the interview was substantially the.same.Hess denied that he hadmade the statements attributed to him and testified that he did. not"believe the words `labor organization' or `union' or `organization' wereused" in his conversation with Montgomery and Ray.Hess' expressedattitude toward the Union, however, when he interviewed the tankplatform crew, as well as statements made by him to other employeeson the same morning, which we shall describe more fully later, lead usto conclude that Hess made the statements testified to by Ray andMontgomery, and we so find.Hess claimed that the actual reason for Montgomery's dischargewas the fact that he talked too much and that Montgomery's foreman,Edward Taylor, had complained to Hess about this fact. Taylor sub-stantiatedHess' testimony in this respect, stating, "He was a goodworker as far as his work was concerned, if he had not talked somuch."Taylor further testified that Montgomery had been talkingexcessively throughout the approximately 10 months of his employ-ment at the plant and that throughout this period Taylor had beenreprimanding him for such conduct. It is significant that Mont-gomery's talkativeness was not considered an offense serious enoughto warrant his discharge prior to the advent of the Union at the plant.Hess assigned as his reason for discharging J. B. Ray the fact thatRay had been talking and leaving his work to visit men in departmentsother than that in which- Ray worked, the fact that Ray had declinedto accept the job of building a garage at the residence of P. C. Reillywhen Hess had requested him to do that job, and the further fact thatRay's son had-brought, a $25;000 -damage. suit against the respondents.Edward Taylor, Ray's foreman, testified that he "had no trouble withRay."Apparently the accusation that Ray talked and left his depart-ment too often was founded upon the fact that Lawrence Apley, main-tenance engineer in charge of the blacksmith shop, had informed Hessthat Ray talked to men in the blacksmith shop when Ray came therefor the purpose`of having tools _repaired. It appears that Ray had infact upon one occasion talked about'.the Union to one Harry Connor,an employee who ,worled under Apley, and that Connor, had told Ap-ley of this conversation about the Union.We are convinced that itwas not the fact that Ray talked, but the fact that the subject of hisconversation was the Union; that was objectionable to Apley and Hess. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is significant that about this time and shortly after March 6 otheremployees were permitted by the respondents to circulate freelythroughout the plant during working hours in order to solicit member-ships for the Republic Company Employees Association, herein calledthe Association, a labor organization admitting to membership onlyemployees of the respondents.Apley himself participated in thesolicitation of Association memberships.Concerning rumors he had heard about the Union prior to March6,Hess testified, "There was a common report going around the plantthat the plant's management would soon be taken out of my hands andthat an outside group, a group controlled outside of the plant wouldbegin to dictate who was to be hired and who was to be discharged inthe plant."Until plans of this "outside group" crystallized to theextent that an organizational meeting for employees of the plant wasactually held, Hess did not apparently deem it advisable to take activesteps to oppose this "outside group."We are impressed by,the factthat Hess testified that when he arrived at his office on the morningof March 6 he then had no intention of summoning any employeesbefore him. It was apparently after learning of the Union's meetingon the night of March 5 that he determined to summon Ray and Mont-gomery before him and discharge them and to instruct Schmid to dis-charge the six men from the tank platform crew who attended theunion meeting.If any doubt should exist in our minds concerning the true reasonsfor the discharge of the eight men which we have above discussed, suchdoubt would be dispelled by our consideration of a talk made by Hessto a group of employees at noon on March 6. At that time, just asthe employees were reporting to the timekeeper for their weekly pay,15 to 20 employees who had been with the respondents for a consider-able length of time were told to report to Hess' office.Hess gave thema talk about the Union, stating that he had heard rumors that theUnion would attempt to take over the management of the plant; thathe,Hess, had been running it for over 20 years and did not intend tolet any outsiders supplant him.He recited a number of benefits whichhe claimed the respondents had given the employees without the aid ofa union.He further stated that he had been requested to take an ex-tended vacation because of ill health but that because of labor troublewhich had developed, he was postponing his vacation for several days;that he was not going to have any union in the plant; that he hadfired' two men that morning at about 9 o'clock; and that there were sixmore in the office to get their pay.Hess concluded his talk by request-ing the men to cooperate with the respondents and assist in runningthe plant peaceably while'he was absent on his vacation. IE.EPIIBLiC ^CREOS'IOTING COMPANY277We find that the respondents discharged Weldon Harvey, L. C.McCoun, William Tingle, Walter Pierson, Earl Sutherland, JamesTucker, J. B. Ray, and Genie Montgomery because they joined andassisted the Union, thereby discriminating in regard to the hire andtenure of employment of such employees. and discouraging member-ship in the Union; that by said discharges and by the anti-union state-ments of Hess to the employees on March 6 the respondents have inter-fered with, restrained, and coerced their employees in the exercise ofthe, rights guaranteed by Section 7 of the Act.As a result of a conference held by the respondents with the Board'sRegional Director, the respondents agreed to reinstate all of the em-ployees above mentioned, except Ray and:Montgomery, at its MileyAvenue plant.That plant was situated some distance from the May-wood plant at which the men had theretofore been employed.How-ever, none of them objected to being reinstated at that plant and allreported for work on March 13.They were told by Harold R. Horner,superintendent of the Miley Avenue plant, to reportagain in 3 or4 days.Two of them, L. C. McCoun and William Tingle, never re-turned.Two of the others, Earl Sutherland and Walter Pierson,returned and commenced working at the Miley Avenue plant onMarch 17. James Tucker returned and commenced working there onMarch 18.Another employee, Weldon Harvey, reported back in ac-cordance with instructions and was told that no work was immediatelyavailable but that he should. return on March 20.Harvey obtainedother employment on March 19 and did not return to work for therespondents.He earnedan averageof $16.80 to $18.80 weekly whileworking for the Reilly Corporation.At his new job he' earnedbetween $20 and $25 weekly.A strike was called at the Maywood plant on June 7.Althoughother employees at the Miley Avenue plant did notstrike onthat date,Tucker and Pierson walked out in sympathy withstrikersat the May-wood plant.Sutherland on June 7 was working temporarily at theReillyLaboratories, owned by the Reilly Corporation and situatedabout 700or 800feet from the Maywood plant.He continued to workthere until June 11.On that date, with the knowledge that he wassoon to be returned to the Miley Avenue plant, he walked out of theReilly Laboratories, asserting that he believed that his family, wholived near the Maywood plant, would be unsafe if he returned to workat the Miley Avenue plant.His work at the Reilly Laboratories wasindoors and at the Miley Avenue plant it was outdoors, more exposed tothe view of strikers from the Maywood plant. Sutherland and Pierson,after the termination of the strike, applied at the Miley Avenue plantfor reinstatement and were informed by the superintendent that there283030-41-vol. 19-19 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas no work then available for them.The strike was not caused byunfair labor practices on the part of the respondents, and since it doesnot appear from the record that any new men were employed at theMiley Avenue plant after the termination of the strike, we cannot find,as alleged in the complaint, that Tucker, Pierson, and Sutherland wererefused reinstatement because of their union activities.10Genie Montgomery obtained other employment about June 1, 1937,at which he earned more money than he had been earning with Re-public Company.J. B. Ray obtained other employment about a weekafter his discharge and testified at the hearing that he did not desirereinstatement with the Republic Company.John Taylor,who has already been mentioned in connection with theorganizational activities of the Union, was elected president of theUnion at its first meeting on March 5.He continued thereafter to beactive in organizing the employees.He did piece work as a lumberunloader in the sawmill department at the time he was discharged, andwas earning an average of about $23.60 a week.The nature of hiswork required that most of his time be spent outdoors.At about 11o'clock on the morning of April 8, it commenced to rain, and for shelterTaylor went into the tie bucker's shanty, where the colored employeeschanged their clothes and ate their lunch.The shanty was customarilyused as shelter for piece workers in rainy weather.Taylor took thisoccasion to attempt to,persuade Richard Martin, a colored employeewho had likewise sought shelter from the rain, to join the Union, toldhim that Lincoln had freed the slaves and that he, Taylor, was goingto do his part in helping the employees.During the course of his con-versation with Martin, he told Martin that he, Taylor, had been tooeasy on him; that if Martin did not join soon, he might lose his job.Martin testified that Taylor further told him, "About this comingWednesday, I tin going to get hard, I am going to get plenty hardwith those that don't go in."Martin's testimony was substantiated inmaterial respects by Douglas Olif and Fred Crim, both union mem-bers, who were present at the time this conversation took place, and weaccept such testimony as true.When Martin left the shanty, he was accosted by Dan O'Connor,assistant superintendent in charge of the Republic Company opera-tions, and questioned about what Taylor had said to him.O'Connorimmediately reported Taylor's conduct to C. B. Edwards, who was incharge of the plant operations for all the Republic Company and ReillyCorporation plants, and addressed a letter to Taylor, discharging himfor allegedly intimidating employees. ' Edwards on the same day wrote10 Counsel for the Board and the Union agreed at the hearing that no claim was beingmade that Tucker had been refused reinstatement because of his membership in or activi-ties on behalf of the Union. REPUBLIC CREOS'O'TING COMPANY279Robert H. Cowdrill, Regional Director, that Taylor had been dis-charged because of threatening remarks made to employees. In thisletterEdwards also stated that he had knowledge of the fact thatTaylor was an active union member.The record does not show that Taylor or any other employee hadever been forbidden to discuss the Union or any other subject on thepremises of the respondent while not working, or that piece workerswere ever reprimanded for talking even while working.We mustassume, therefore, that Taylor did not violate any rule of the respond-ents in merely talking about the Union. .Taylor had been in the employ of the respondents since 1921 andthere is no evidence that during his period of employment he had everbefore intimidated anyone.Martin had worked for the respondentsand known Taylor for about 10 years and must have known that Tay-for had no power to discharge him.We are impressed with the factthat Martin did not testify that he was in fact intimidated by Taylor'sremarks and also with the fact that Martin did not voluntarily seekout and report to the respondents the conversation which he had withTaylor, but that O'Connor sought him out and questioned him aboutit.We are convinced that Martin was not actually intimidated by theremarks made to him by Taylor.Even if, contrary to our finding, the respondents believed that Tay-lor in fact intimidated Martin, it is reasonable to suppose that theywould have warned or admonished him rather than summarily dis-missing him, had they not been seeking an opportunity to rid theplant of its most active union member.Other employees had beenwarned before being dismissed for their malfeasances.Under the circumstances, we find that the respondents dischargedTaylor because he joined and assisted the Union, thereby discriminat-ing in regard to the hire and tenure of employment of Taylor and dis-couraging membership in the Union ; that by said discharge therespondents have interfered with, restrained, and coerced their em-ployees in the exercise of the rights guaranteed by Section 7 of theAct.Taylor had not obtained other employment prior to his death.onJuly 10, 1937.Luther Ernest Bewleywas first employed by the Republic Companyin 1926 and was working in the pole yard at the time of his dischargeon April 20, 1937.During the years 1931 to 1935 when business atthe plant was bad, he was laid off.He was also laid off for 2 monthsfrom December 1936 to February 1937, apparently because work wasscarce.Bewley had attended the first union meeting on March 5, butdid not join the Union until April 4.The record does not disclose+nat he was an active member.He claimed that on April 20, his fore-pan, Frank Gilbert, informed him that he was being laid off but gave 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDno reason for such lay-off ; that when Bewley questioned Hess aboutthe reason for his lay-off, Hess told him that he had been loafing onhis job; that during the week following his lay-off when he applied toHess for reinstatement,Hess told him that he might be called, backlater, "when the labor trouble was straightened out."Apparently,upon the basis of the latter statement by Hess, Bewley assumed that hewas discharged or laid off because of his membership in the Union.Hess testified that Bewley was a poor workman,that he had noticedBewley loafing on his job upon several occasions,and that Gilbert hadreprimanded him for loafing.Bewley deniedthat he hadever beenreprimanded except as one of a group of men working under Gilbert.Hess further testified that he did not know that Bewley belonged tothe Union,that his sole reason for laying Bewley off was his loafingduring working hours.We find that Bewley was not laid off or dis-charged because of his membership in or activities in behalf of theUnion.Leonard Goodwin 11was employed by the Reilly Corporation inAugust 1935 and, with the exception of approximately 1 month's ab-sence from the plant, continued his employment with the Reilly Corpo-ration until May 20, 1937.Goodwin joined the Union on March 25, butthe evidence does not disclose that he was active in its affairs.At thattime he was working in the refinery,firing stills.About a month afterhe joined the Union, he was transferred to another type of work in theyard adjoining the building in which he had been working.At thisnew work he received the same rate of pay but worked.shorter hours,and consequently his total earnings were reduced.A short time be-fore he was discharged, Goodwin had voluntarily laid off for approxi-mately a month and was reinstated only because of the pleas ofGoodwin's wife that he be given another chance.On Saturday, May18, it became necessary for the employees in the department in whichGoodwin was employed to work during the afternoon for the pur-pose of filling an emergency order which it was necessary to ship fromthe plant that afternoon.Goodwin was informed by the foreman overhim that he would have to stay and assist with the work.Goodwinclaimed that he would miss a ride home if he stayed, and therefore re-fused to stay.On the following Monday morning,May 20, Schmidreported to Hess that Goodwin had refused to work on Saturday after-noon in disobedience to orders given him, and recommended hisdischarge.Hess thereupon discharged him.The evidence is uncontradicted that the respondents often trans-ferred employees from one department to another,and from one jobwithin a department to another job, as work became slack in one11 Incorrectly designated in the amendment to the complaint as Leonard Goodman. REPUBLIC CREOSOTING COMPANY281department and more pressing in another.We do not find from theevidence before us that the respondents intended to discriminateagainst Goodwin because of his membership in the Union when theytransferred him from the job of firing stills to a job in the yard adjoin-ing the building in which he had been working.We find that Leonard Goodwin was discharged because of his refusalto work on Saturday afternoon as he was ordered to do, and not be-cause of his membership in the Union.B. The strikeOn April 28, 1937, the Union addressed a letter to P. C. Reilly in hiscapacity as president of the Republic Company, requesting a meetingwith representatives of that company for the purpose of discussingmatters set forth in a proposed agreement between members of theUnion and the Republic Company.A copy of the proposed agreementwas enclosed with the letter.On May 7 Reilly replied to the letter ofApril 28 by ` stating' that 'he had appointed Carlton B. Edwards andWilliam Higburg to represent the respondents, and that they wouldarrange to meet the union representatives for the purpose of discussingthe points raised in the Union's letter of April 28.Edwards was incharge of the plant operations and Higburg was in charge of sales anddevelopment for both respondents in all their plants throughout thecountry.Necessarily, each was absent from the Maywood plant attimes.Edwards spent approximately 5 or 10 per cent of his time awayfrom the Maywood plant, and Higburg spent approximately one-thirdof his time away. It was not until May 18 that a meeting was finallyarranged and held with the Union.At that time Taylor, Wilbur N.Snyder, and William Miesel, union representatives, together with theUnion's attorneys, William H. Faust, Sr., and-Irene Faust; met withEdwards and Higburg at the respondents' offices in Indianapolis, In-diana.Faust opened the meeting by presenting a new proposed agree-ment between the Union, as representative of all the employees at theMaywood plant, and both the Republic Company and the Reilly Cor-poration.While the terms of this new agreement were similar tothose which had been proposed in the copy which had theretofore beensent to Reilly, a number of additions and changes had been made.Faust, when presenting this new agreement, stated to Edwards andHigburg that the Union represented approximately 146, a majority,of the employees at the Maywood plant, and requested that therespondents recognize the Union as sole representative of their em-ployees for the purposes of collective bargaining.Edwards and Hig-burg stated that they were being presented with a new and differentproposed agreement from the one which had theretofore been mailedto Reilly, and that they needed further time in which to consider the 282DECISIONSOF NATIONAL LABORRELATIONS BOARDnew proposal before discussing itwith the Union.They further statedthat there was in existence another labor organization at the plantwhich was claiming to represent a majority of the employees;that theyhad an appointment with representatives of that labor organizationlater in the afternoon and desired to interview such representatives andto further consider the new matters raised by the Union before decid-ing whether the respondents should recognize the Union as the solecollective bargaining agency for employees of the Maywood plant.Some discussion was had concerning,the holding of a consent electionto determine the proper representatives.However, no agreement wasreached, and the union representatives left, with Faust announcingthat they would give the respondents until 10 o'clock on the followingmorning to decide whether or not they would bargain with the Unionor consent to the holding of an election.No further word was received from the respondents by the designatedhour on May 19, and John Taylor and William Miesel thereupon, inbehalf of the Union,filed charges with the Regional Office of theNational Labor Relations Board, alleging that the respondents hadrefused to bargain with the Union and had discharged the 10 em-ployees hereinbefore discussed because of their union activities.TheUnion also filed a petition for investigation and certification ofrepresentatives.Thereafter,several conferences between Taylor, Miesel,and WilliamH. Faust, Jr., one of the attorneys for the Union,as representatives ofthe Union,Buford Plummer and William Utley,as representatives ofthe Association,and Edwards and Higburg,as representatives of therespondents,were held in the office of the Regional Director for thepurpose of negotiating an agreement for an election upon the consentof the two labor organizations and the respondents.By June 4 theparties had agreed upon practically all terms of the proposed consentelection agreement and decided to meet again on Monday, June 7, forthe purpose of signing it.On the morning of June 7 the respondentswere ready and willing to sign the agreement.However Faust, Jr.,raised several questions and he and the Board's Regional Director sug-gested several changes in the agreement.The respondents and theAssociation consented to the changes being made,and by noon theagreement was ready for execution.It was then agreed by all partiesthat Faust, Jr., should have the instrument retyped and that theywould meet again at 4 o'clock in the afternoon at the respondents'office for the purpose of signing it.On the preceding day, June 6, the Union had met and voted to calla strike if the consent election agreement had not been signed by 10:30o'clock on the following.morning.Miesel and Taylor had been report-ing at the union meetings "that everything was going along nice; that REPUBLIC CREOS'O'TING COMPANY283we were having an agreement signed with them (the respondents) foran election.We did this, due to the fact t hat they were getting uneasyand getting roused up that the Company was putting on so many,stalls, leaving town, sickness, can't meet with you today, and one thingor another.It was just the old stalling game they were playing, thatis all you can say. It was plain to see that and we had to take a sub-stantial answer back to the members to hold them in line, and we heldthem as long as Ave possibly could hold them."Neither the unionattorneys, the Regional Director, the Association representatives, no]the respondents were informed of the strike vote.Faust, Jr., althoughhe knew that feeling among the union members had been tense forseveral days prior to June 7, did not know that a strike wayimminent until after the meeting of June 7 had dispersed and Taylorinformed him that the men wanted to strike, but that he thought thathe could hold them until 6 o'clock that evening.Shortly before 2 o'clock Miesel returned to the plant.He claimedthat he informed the employees that the agreement had not yet beensigned but that it might be signed at 4 o'clock that afternoon.A num-ber of other employees, however, some of whom were union members,whose testimony appears to us more credible, testified that Miesel saidnothing about the possibility of the agreement being signed that after-noon, but that he told them the strike whistle would blow at 2 o'clock.Clevenger, an employee, did blow the strike whistle at 2 o'clock andmost of the employees at the plant walked out. The respondentsrefused to sign the consent election agreement at 4 o'clock that after-noon and claimed as, reason for such refusal that either Taylor andMiesel were unauthorized to represent the Union or else that the Unionwas acting in bad faith by calling a strike at that time.The strike continued until June 28 at which time most of the em-ployees returned to work under the terms of a consent election agree-ment executed on June 25.C. Alleged discriminatory refusals to reinstate1.The reinstatement agreementThe consent election agreement executed on June 25 was in mostrespects identical with the agreement which was ready for executionon June 7.Accompanying the agreement and executed simultane-ously therewith was a letter from C. B. Edwards, as representative ofthe respondents, addressed to the Regional Director in which it wasprovided, among other things, that "pending the result of such electionthe companies will reemploy, with due regard for seniority rightswithin any department, as many of the employees on the pay roll ofthe companies prior to the strike as can be used by the companies. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDThese employees are, pending the election, to be returned to theirformer positions as work is available and prior to the employment orrentention of any new workers hired subsequent to the date of thestrike, and this reemployment is to begin on Monday, June 28, 1937.712In interpreting the consent election agreement and accompanyingletter, all parties agreed that those employees who had not gone out onstrike should retain the jobs at which they were working, and that theprovision for reinstatement with due regard to seniority should applyonly to those employees who had struck. Considerable difficulty, how-ever, arose in connection with a proper interpretation of the phrase,"with due regard for seniority rights within any department."Therespondents claimed that they had always had a seniority policy towhich they gave due regard when it became necessary to lay off em-ployees.They claimed that an employee's seniority was based upon.the length of his service with the respondents, and not upon his lengthof service within a particular department; that it was customary atthe plant to transfer employees from one department to another eithertemporarily or permanently, and that upon making such transfers norecord was kept of the date of the transfers.Under such circum-stances, they claimed that it would be impossible to determine theseniority of all employees based upon the length of their service inthe department in which they were employed at the time the strikewas called.Furthermore, the respondents contended that any otherinterpretation of the question of seniority rights than the one an-nounced by the respondents would be palpably unfair and unjust toa majority of the employees, whether union or non-union members.The respondents claimed that each employee who was on strike wasentitled to be reinstated under the agreement on the basis of plantstrike was called, since the letter adressed to the Regional Director,which was approved by the Union as a part of the consent electionagreement, provided that the employees should "be returned to theirformer positions."While the Union at no time during the hearingclearly stated its interpretation of the letter just referred to, it has im-plied that it contends that an employee's seniority should be figuredfrom the date of his employment in the department in which he was12The respondents moved to strike from the complaint that portion which alleged thatthey had discriminatorily refused to reinstate employees in the order of their seniority asthat term was used in the letter accompanying the consent election agreement.Themotion was based chiefly upon the contention that the Act does not give the Board juris-diction to enforce a seniority agreement; that whether or not the respondents have com-plied with the agreement is immaterial and irrelevant to any question which the Board iscompetent to hear or determine. In so far as the respondents may have discriminatedagainst employees because of their union affiliation or activities by failing to reinstatethem in accordance with the terms of the seniority agreement,the Board,in examiningthat issue,must of necessity consider the agreement. REPUBLIC CREOSOTING COMPANY285working at the time the strike was called, and that he should be entitledto reinstatement to any position within his department to which hisdepartmental seniority would entitle him.The Union introduced no evidence to show that its own interpreta-tion of the reinstatement agreement would have resulted in a situationmore favorable to the Union, and consequently there exists no basisupon which we can conclude that the respondents' interpretation ofthe agreement discriminates against employees because of their Unionmembership and activities.For the purposes of this decision, we shallaccept the respondents' interpretation of the reinstatement agreementembodied in the letter accompanying the consent election agreement indetermining whether or not the respondents have discriminatedagainst individual employees because of their membership in or activi-ties in behalf of the Union.2.Employees not reinstated allegedly for lack of seniorityThe complaint as amended alleges that the respondents, in reinstat-ing the strikers, discriminated against 38 named employees becausethey were either members of or in sympathy with the Union. Duringthe course of the hearing, counsel for the Board and the Union agreedthat the cases of Thomas Kuchenske, John Miesel, Tom Campbell,Ballard Hall, Raymond Poling, Charles Skaggs, and Oscar Norrisshould be dismissed.We find that the first five named employees,regardless of the interpretation placed upon the question of seniorityrights, did not have sufficient seniority to entitle them to reinstate-ment at the date of the hearing. The other two were reinstated within2 weeks after the termination of the strike, and we do not find that therespondentsdscriminated against them because of their unionactivities.The respondents introduced in evidence a list of all employees at theplant on the date when the strike was called, showing the positionwhich each employee held, the department in which he worked, andthe length of his service with the respondents.The Union has notquestioned the authenticity or accuracy of this list in so far as itrelates to length of service and departmental classifications of em-ployees, but claims that the respondents, by subdividing the depart-ments into job classifications which had not been adhered to beforethe strike occurred, discriminated against union members.We shalltreat of this claim in connection with the individual cases hereinafterconsidered.After carefully considering the employment records of all therespondents' employees whose names appear on the seniority list inevidence, we find that the following employees named in the complaint,in addition to those above named, do not have such plant seniority as 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould have entitled them to reinstatement in preference to other em-ployees in their respective departments regardless of their job classi-fications : L. (Dow) Baker, Clyde Bymaster, James Davis, Grover CarlOliver, Frank Reynolds, Arthur Rybolt,Henry Clay Sears, andLucien Starks.Jim Mills,who had been employed by the Republic Company on acoke gang for 3 years and 2 months prior to the date the strike wascalled, was not reinstated to his former position until August 4.Hehad joined the Union and gone out on strike with other employees.However, it does not apear that he was active in union affairs.Therecord shows that several other employees junior to Mills, who workedon the coke gang and who had also gone out on strike, were reinstatedbefore him.Whether or not such employees were also members ofthe Union and whether or not they were active in union affairs doesnot appear from the record.Hess sent for Jim Mills a few weeks afterthe strike was called off, but Mills could not at that time be located.When Mills reported for work about a week later, a job was not thenavailable for him. It was 2 days after the time when Mills applied forreinstatement that he was returned to work by the Republic Company.Employees reinstated were, in accordance with an understanding be-tween the respondents and the Union, not required to apply for rein-statement; it was understood that the respondents would notify themto return to work as soon as they could be used.Mills claimed that heleft his correct address with the respondents and that he could havebeen notified by mail.While we believe that Hess was negligent infailing to locate and reinstate Mills sooner than August 4, we find,under the facts before us, that Mills was not discriminated againstbecause of his membership in the Union.John Reedwas employed by the Republic Company during thelatter part of March 1937 as a laborer in the adzer, frames, and cut-offsaw department.He went out on strike and had not been reinstatedat the date of the hearing.He claimed, and we find, that two otherlaborers in his department, F. Kendall and J. Meadows, each juniorby 9 days to Reed, were reinstated.All three were members of theUnion but none of them was shown to have been active in its affairs.Hess testified that Kendall and Meadows were more valuable em-ployees than Reed, that they were qualified to do work other than thelabor at which Reed had been working, and that for such reasonalone those two employees were reinstated in preference to Reed. Inview of such explanation and of the fact that all three of the employeeswere members of the Union, we find that the respondents, in failingto reinstate Reed, did not discriminate against him because of hismembership in the Union.Orville F. Richardsonhad been employed by the Republic Companyfor 3 years, 1 month, and 3 days prior to June 7.For part of the time REPUBLIC CREOSOTING COMPANY287during the year preceding June 7, lie was employed in the respondents'office as a clerk and his name appears on the seniority list as a clerk,Several weeks prior to June 7, he had been transferred to his old posi-tion as a checker in the tie yard, and was working as a checker when thestrike was called.The seniority list indicates that he is junior to allemployees working in the office, but that he has seniority over A.Wright, the only other checker listed for the tie yard.Wright wasreinstated.Whether or not Richardson had been transferred back tothe tie yard only temporarily before the strike occurred does not appearfrom the record.Richardson had never joined the Union and did notserve on the picket lines during the strike.He claimed, however, thathe was sympathetic with the Union and that O'Connor, a foreman overtheRepublic Company operations, had on one occasion observedRichardson talking to John Taylor and thereafter questioned him,Richardson, about the Union.The record does not show whether ornotWright ever joined the Union; however, he did go out on strikewith other employees.We conclude that the respondents did not dis-criminate against Richardson because of his sympathy with the Union,but that their failure to reinstate him was the result, at the most, ofan error in classifying him as an office employee rather than asa checker.James Loyal G-riggswas employed by the Republic Company in itssawmill department in March 1935. In April 1935 he was trans-ferred to the refinery and worked for the Reilly Corporation atdifferent operations in the refinery department until the strike wascalled.At that time he was working as a still operator.Griggs wasa charter member of the Union and was out on strike with other em-ployees.The refinery operations have been divided by the respond-ents into eight classifications.Griggs had seniority over only oneemployee who had been reinstated in the refinery department.Thatemployee, A. Bennett, was classified as a pipe-enamel laborer.Griggsconsoidered himself a still operator and claimed seniority only over M.Bowen, who, although he had worked as a still operator for a shortertime than Griggs, had worked in the plant for a. longer period thanGriggs.Two other employees named in the complaint,Charles Dalby,a pipe-fitter helper in the maintenance department, andWilliam E. Renier,a crane operator in the crane department, were each senior to oneemployee in their respective departments but were junior to all em-ployees within their own job classifications.Neither claimed that hehad ever performed the type of work to which the employee junior-tohim in the department had been reinstated.Their claim that theywere not reinstated with due regard for their seniority rights wasbased solely upon their mistaken belief that each had seniority overanother employee in his own job classification. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the respondents in failing to reinstate Griggs, Dalby,and Renier did not discriminate against them because of their member-ship in or activities in behalf of the Union.James Haagwas employed by the Republic Company on June 28,1936.He was a member of the Union and went out on strike.He hadbeen shifted from one department to another while working at theplant and claimed that he. was working in the maintenance departmentas a, blacksmith's helper at the time the strike was called.The list ofemployees submitted in evidence by the respondents contained no suchclassification as blacksmith's helper.Haag was classed on the list asa pipe-fitter helper.He was junior to all other employees in thatclassification.Only one employee in the maintenance departmentreemployed since the termination of the strike was junior to Haag.That employee, R. Wood, was classed as a yard-cleaning laborer.Haag had not worked as a yard-cleaning laborer since the winter pre-ceding the occurrence of the strike.Furthermore, it does not appearfrom the record that Wood was not also a member of the Union.We find that the respondents, in failing to reinstate Haag, did notdiscriminate against him because of his membership in or activities onbehalf of the Union.133.Refusals to reinstate because of conduct during the strikeThe respondents refused to reinstate nine employees for reasons inwhole or in part connected with their conduct during the strike. Indetermining whether such refusals by the respondents constitutedunfair labor practices within the meaning of the Act, we take intoconsideration the fact that the strike was not provoked or occasionedby unfair labor practices on the part of the respondents and that therecord does not show violent or unlawful acts on the part of therespondents or of nonstriking employees in connection with the strike.We are also mindful of the fact, however, that the emotional tension ofa strike almost inevitably gives rise to a certain amount of disorderUandthat conduct on the picket line cannot be expected to approach theetiquette of the drawing room or of the conference table.As the Cir-cuit Court of Appeals for the Third Circuit said inRepublic SteelCorporation v. National Labor Relations Board:.. . We think it must be conceded, however, that some dis-order is unfortunately quite usual in any extensive or long drawnout strike.A strike is essentially a battle waged with economicweapons.Engaged in it are human beings whose feelings are13The respondents, in their exceptions to the Intermediate Report of the Trial Exam-iner, alleged that subsequent to the hearing they had offered reinstatement to their formerpositions to all employees considered in this subsection, as well as to Earl Sutherland, TedHinton, and Joe Hauck. REPUBLIC CREOSOTING COMPANY289stirred to the depths.Rising passions call forth hot words.Hotwords lead to blows on the picket line. The transformation fromeconomic to physical combat by those engaged in the contest isdifficult to prevent even when cool heads direct the fight. Violenceof this nature, however much it is to be regretted, must have beenin the contemplation of the Congress when it provided in Sec. 13of the Act that nothing therein should be construed so as to inter-fere with or impede or diminish in any way the right to strike.If this were not so the rights afforded to employees by the Actwould be indeed illusory.We accordingly recently held that itwas not intended by the Act that minor disorders of this natureshould deprive a striker of the possibility of reinstatement.Na-tional Labor Relations Board v. Stackpole Carbon Co., supra.In the light of the above considerations we turn to the individualcases.William Thurmanwas employed by the Republic Company as a,laborer in the crane department in March 1937.He had seniority overone employee, D. Alexander, who was reinstated at that type of workafter the termination of the strike.Thurman had joined the Unionand served on the picket lines during the strike.The respondents claim that they would not reinstate Thurman be-cause of his conviction of assault and battery upon H. J. Beers andLonnie Games, watchmen at the plant, while the strike was in progress,and because of his conviction on a charge of assault and battery withintent to kill upon Hess. It appears that Beers and Games wereassaulted by eight men on the night of June 18 and badly beaten. Inaddition, a purse was stolen from one of them.A hearing was held inthe Magistrate's Court in Indianapolis on August 15 upon an assaultand battery charge against four men, including Thurman, who werealleged to have participated in the beating.Thurman was foundguilty and fined $25 and costs of court. Thurman's second convictionarose out of an attempt by Thurman to grab from Hess a booklet inwhich Hess was writing the names of employees who were blockingthe entry of a car into the plant. Thurman struck Hess in the mouth,knocked one of his teeth out, and inflicted injuries which requiredseveral stiches.For this assault Thurman was sentenced to 180 daysin jail.Under the circumstances set forth above, we are of the opinion thatthe respondents did not engage in unfair labor practices in refusingto reinstate Thurman.Garvin MontgomeryandRaymond Bryantwere employed by theRepublic Company in August 1936 and in December 1926, respectively.Montgomery was employed in the crane department and Bryant in thesawmill department.Each would have been reinstated at the termi- 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDnation of the strike had seniority been the sole factor considered bythe respondents.Each joined the Union on March 5 and went out onstrike with other employees.Montgomery and Bryant were refused reemployment by the re-spondents on the ground that they had participated-in the assaultupon Beers and Games, above described.While it appears that Mont-gomery and Bryant were discharged after a hearing in the Magis-trate's Court on August 15, Hess had already, upon the terminationof the strike on June 28,determined not to reinstate them and hetestified that even though they were discharged by the court he stillfirmly believed that both of them were guilty.We are of the opinionthat the respondents believed,not without reason, that Montgomeryand Bryant were guilty of the assault and that the respondents'refusalto reinstate these men did not constitute an unfair labor practice with-in the meaning of the Act.Harvey W. Florywas employed by the Republic Company inAugust 1935, and at the time of the strike was working in the power-house as a fireman's helper.Flory had seniority over two otheremployees who were reinstated as fireman's helpers when the strikeended.Flory had joined the Union but there is no evidence that hetook an active part in it prior to the commencement of the strike.At 2: 00 o'clock on the afternoon of June 7, immediately after thestrike whistle blew, Hess met Flory leaving the powerhouse and insist-ed that Flory remain on his shift until relief could be obtained. Floryrefused to remain and walked out with George Norris, the otherfireman's helper,and other striking employees,leavingThomasClevinger,the fireman,alone with the boilers.Hess claimed that itwas dangerous to leave the boilers in charge of one man. LawrenceApley, maintenance engineer,also testified that at times some dangerfrom an explosion might result from inadequate assistance to the fire-man.Hess felt that it was necessary to and did obtain other assistancefor Clevinger after Flory and Norris left.While Clevinger contendedthat a failure to watch the boilers carefully would not result in anexplosion,he admitted that he, himself, could not leave the boilers,that he needed assistance,and that he blew the whistle as a signal forhelp after Flory and Norris left.We find that the respondents mightreasonably have believed,and did believe,that serious damage wouldhave been incurred had Clevinger been left without any assistance. Inaddition,Flory was one of a group of men who had attempted to blocka car, operated by one Dongus, an employee,from entering the plant.Suasequently,Flory filed a charge of assault and battery againstDongus, caused his arrest,and then failed to prosecutethe charge.Flory did not claim that he was injured,and it is obvious that his pur-pose in having Dongus arrested was merely to retaliate against himbecause he was working. REPUBLIC CREOSOTING COMPANY291Under the circumstances-we find that the respondents' refusal toreinstate Flory does not constitute an unfair labor practice within themeaning of the Act.Wilbur N. Snyderwas employed by the Republic Company in May1934 and had seniority over four other individuals in his departmentwho were reinstated following the termination of the strike.Snyderwas one of the most active of the union members, becoming its presi-dent after July 10, 1937, when John Taylor died.The respondents refused to reemploy Snyder on the ground thathe had written threats to burn up the plant upon ties in the tie-yard department; that he had, during the strike, caused the arrest ofO'Connor, the foreman under whom he had been working, upon acharge of assault and battery with intent to kill, of which chargeO'Connor was subsequently acquitted; that Snyder, together with threeothers, had followed a truck leaving the plant, threatening to beat upthe driver when he left town; and that Snyder had taken advantage ofhis position as checker and timekeeper before the strike was called toreceive credit for piece work done while he was being paid by the hour.Although there is some dispute as to whether Snyder had written thethreats on the ties, we find that the respondents believed, not unreason-ably, that Snyder was responsible for the writing.The record sup-ports the respondents' position that Snyder was responsible for bring-ing the charge against O'Connor, and that Snyder was involved in theincident of pursuing the truck.Snyder did not deny the charge thathe had received credit for piece work while being paid on anhourly basis.Under the circumstances we are of the opinion that the respondents'refusal to reemploy Snyder does not constitute an unfair labor practicewithin the meaning of the Act.Robert Gilmanwas employed by the Reilly Corporation in Novem-ber 1934, and was working as a laborer in the crane department whenthe strike was called.At the date of the hearing, he had seniorityover two other laborers who had been reinstated after the terminationof the strike.Gilman had joined the Union and gone out on strike,although prior to the strike he was not particularly active in unionaffairs.The respondents claimed that they refused to reinstate Gilman be-cause during the strike he had driven his motorcycle beside or behindHess9 car every time Hess entered and left the plant; that he hadattempted to prevent an Indiana State highway truck carrying ma-terials from entering and leaving the plant; that he was one of thefour employees who followed the truck, threatening to beat up thedriver; that during the strike, as Hess was attempting to drive into theplant, Gilman told him that he, Gilman, "would gladly punch him in 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe nose" if Hess would get out of his car; that Gilman had cursed Hessto his face ; and that on July 19, after the strike had terminated, Gil-man filed a charge of assault and battery against Hess and caused hisarrest, then withdrew the charge.Gilman did not deny that he hadcommitted most of these acts but offered various reasons for the actions.Under the circumstances, we are of the opinion that the respondents'refusal to reemploy Gilman did not constitute an unfair labor practicewithin the meaning of the Act.William Mieselwas employed by the Republic Company in May1936.It is undisputed that he had seniority over three other em-ployees who were reinstated after the strike.Miesel was secretary ofthe Union and, as above set forth, was active in the negotiations be-tween the Union and the respondents prior to the strike.The respondents contend that they refused Miesel reemployment,among other reasons, because during the strike Miesel, attempted toblock the entry of Hess' car into the plant; because Miesel was one ofthe four employees who followed the truck, threatening to beat up thedriver; because Miesel after the termination of the strike had filed acharge against Hess of assault and battery with intent to kill, and hadcaused Hess to be arrested and tried ; 14 and because Miesel was a poorworkman and loafed on the job.We are of the opinion that his con-duct during the strike, and shortly after the termination of the strike,particularly in filing charges against Hess and causing him to bearrested and, tried for assault and battery with intent to kill, whenMiesel knew that there was no foundation for the charge, justified therespondents in refusing to reinstate Miesel.CarvaeticusNicholswas employed by the Republic Company inMarch 1936 as a tie carrier in the tie-yard department.AlthoughNichols was a member of the Union and went out on strike, there is noevidence that he was particularly active in the Union.The record dis-closes that at the time of the hearing he was not entitled to reinstate-ment on the basis of his seniority.The respondents contend thatNichols would not be reinstated in any event because of certain activi-tieswhich it is not necessary to consider in detail here.None of thereasons for the refusal to reinstate Nichols relate to his union activity,and we therefore find that the respondents' refusal to reemploy himdoes not constitute an unfair labor practice within the meaning ofthe Act.Joe Hauck15had been employed by the Republic Company for some11 months prior to the commencement of the strike as a laborer in thecrane department.He had seniority over one crane laborer who was14Hess was acquitted at the trial and Miesel was reprimanded by the Court for havingfiled the charges.16 Incorrectly designated in the complaint as Joe Hawk. REPUBLIC CREOSOTING COMPANY293reinstated after the termination of the strike.That employee, D.Alexander, was a member of the Union and served on the picket lines.Hauck did not testify at the hearing and there appears in the recordonly the testimony of Thomas Shillington, under whom Hauck worked,and of Hess concerning the reason why Hauck was not reinstated priorto Alexander.Shillington testified that about it week before the strike was called,Hauck was transferred with a group of other men from work on agasoline rig to operating a crane; that Hauck created "hard feelings"among the -men by telling them "that he would not work on the, blackstuff because it is too dirty a job and also that he was not going towork there very long; that he had other employment that he could getof cooking"; and that Hauck requested Shillington to transfer him toanother part of the yard. Shillington informed Hess of Hauck's com-plaints.Concerning the reason why Alexander was reinstated inpreference to Hauck, Hess testified :I consider D. Alexander a better man, a better workman thanElauck. I consider Hauck a disturber, I consider him a dangerousman to have in any group of workmen, because he was constantlyfinding fault with his assignments. I think you will rememberitwas testified to by Thomas Shillington that Hauck worked inhis gang for a while, and was a disturber and tried to stir up dis-sension among his fellow workmen because of the class of workthat they were doing.For that reason I did not reemploy him.Another reason why I did not reemploy him was for the reasonthat during the strike out in front of the main gate along TibbsAvenue, Hauck addressed me before a group of men, in whichhe said : "You have always been on top in the plant."He said :"We are going to put you on the bottom and keep you there, andwe will be on top." A man with an attitude of that kind towardhis superiors and toward his superintendent, I do not consider adesirable employee.It appears from the foregoing that the refusal to reinstate Hauckwas based in part upon his statement during the strike to Hess, "Youhave always been on top in the plant .. . .We are going to put youon the bottom and keep you there, and we will be on top." Consideredin the light of the fact that the Union had been attempting to bargainwith the respondents in regard to improved conditions of work,Hauck's statement could only be interpreted by Hess as an expression ofintention on the part of Hauck that the Union would, through collec-tive bargaining with the respondents, be put upon a basis of equality orsuperiority in its relations with the respondents.We are of theopinion that in discharging Hauck, in part at least for making the283030-41-vol. 19-20 294DECISIONSOF NATIONALLABOR RELATIONS BOARDabove statement, the respondents discriminated against him within themeaning of Section 8 (3) of the Act.We are aware that other reasons,having no relation to Hauck's union membership or activity, appar-ently entered into the respondents' decision.We nevertheless con-clude that the anti-union reason was a substantial motive in therespondents' refusal to reinstate Hauck.'°We therefore find that the respondents have discriminated in regardto the hire and tenure of employment of Hauck, thereby discouragingmembership in the Union and interfering with, restraining, and coerc-ing their employees in the exercise of the rights guaranteed by Section7 of the Act.4.Refusals to reinstate for other reasonsAlbert MilesandGeorge W. Norriswere not reinstated subsequentto the strike.The record clearly discloses, however, that the respond-ents' refusal to reemploy these men was based upon physical inca-pacity for work.We find that the respondents have not engaged inunfair labor practices by reason of their failure to reemploy Milesand Norris.Ted Hintonwas employed by the Republic Company in October1934 and was working in the sawmill department at the time the strikewas called.Hinton apparently had seniority over a number of otheremployees.While Hinton was a charter member of the Union, it wasnot shown that he had ever served upon any committees or solicitedmemberships or was in any way more active as a union member thanother strikers who were reinstated in the sawmill department.Al-though there is some evidence that the respondents' refusal to reem-ploy Hinton was based upon certain conduct during the strike, we aresatisfied from the record that the actual reason for the failure to rein-stateHinton is to be found in conduct of Hinton occurring priorto the strike and not connected with his union activity.We thereforefind that the respondents have not engaged in unfair labor practices inrefusing to reinstate Hinton.D. The alleged refusal to bargain1.The appropriate unitIn a consent election agreement signed by the Union, the Associa-tion, and the respondents on June 25, 1937, it was provided that "allemployees of the Companies in those plants located at Tibbs Avenue16Cf.Matter ofThe Dow Chemical CompanyandUnited Mine Workers of America, Dis-trictNo. 50,13N.L.R.B.993;Matter of Borden Mills, Inc.andTextileWorkersOrganizing Committee,13N.L.R.B. 459 ;National Labor Relations Board v.Stack-pole Carbon Company,105F.(2d) 167(C. C. A. 3) ;National Labor Relations Board v.Remington Rand, Inc.,94 F. (2d)862 (C. C. A. 2),cert. den. 304 U. S. 576. REPUBLIC CREOSOTING COMPANY295and Minnesota Street, who were on the pay roll of May 13-19, 1937, inaccordance with the lists submitted and certified to by the Associationand Creosote Union, shall be eligible to vote in said election, with theexception of L. E. Hess, superintendent."Although no supervisoryemployee other than Hess was specifically excluded in the agreement,itwas understood by all parties that either labor organization mightchallenge the vote of any other employee who, it believed, held a super-visory position and that the Board's Regional Director should deter-mine his eligibility to vote.We see no reason to alter the agreedunit.We find that all employees of the respondents' Maywood plant,excluding supervisory employees, constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure to em=ployees of the respondents the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepurposes of the Act.2.Representation by the Union of the majority in the appropriate unitAs a result of the consent election held on June 28, 1937, the Unionreceived 105 votes and the Association 93.We find that pursuant toSection 9 (a) of the Act, the Union was, on June 28, 1937, and at alltimes thereafter pertinent to this Decision has been, the exclusive rep-resentative of all the employees in such unit for the purposes of collec-tive bargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.3.Attempts at collective bargainingThe first attempt by the Union to bargain with the respondents wason May 18. This meeting, as we have hereinbefore stated, terminatedwhen the respondents informed the Union that another labor organi-zation was claiming to represent a majority of their employees.Untilitwas determined, therefore, which labor organization represented amajority of the employees within the appropriate bargaining unit attheMaywood plant, the respondents were not obligated to bargainwith either of such labor organizations.The first meeting held by the respondents with the Union after thedetermination of the question concerning representation, was on July21.At the meeting Faust, Jr., Miesel, Snyder, and Phillips repre-sented theUnion, and Edwards and Higburg represented therespondents.Hours, wages, and working conditions at the plant werediscussed.The respondents stated that because they had grantedwage increases during the months of April and May 1937, they couldnot grant any further wage increase immediately. It was called to the 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDattention of the respondents that some of the employees had been work-ing-overtime for unreasonably long hours, some as long as 691/2 or morehours a week.Edwards and Higburg expressed surprise that this.condition existed, and promised that the amount of overtime would beimmediately reduced; they also suggested that they would be willing toestablish a normal workweek of 441/2 and 491/2 hours for different types,of work.The Union demanded time and one-half pay for all over-time work at the plant.The latter demand was not agreed to byEdwards and Higburg but they suggested that the respondents wouldbe willing to pay time and one-half for work done in excess of 50 hours,a week.The Union also requested that watchmen be given at least 1day off in every 2 weeks, and Edwards and Higburg agreed that thisrequest would be granted.A few other demands similar to those madein the proposed agreement submitted to the respondents on May 1&were made by the union representatives, but no progress was made inthe negotiations on matters other than those just referred to.Themeeting ended with the suggestion by Snyder that he would investi-gate the condition of hours and wages at another plant in Terre Hauteand that he would again confer with Edwards and Higburg.The next meeting with the Union was on July 30.At that time, inaddition to the parties who attended the meeting of July 21, there werepresent two representatives of the A. F. of L., and the president of theState Federation of Labor.The Union informed Edwards and Hig-burg that it did not wish to discuss further the matters of hours, wages,and working conditions until an agreement had been reached concern-ing the reinstatement of strikers on a seniority basis.The Union con-tended that, with the exception of four employees who were then ontrial for the assault upon Beers and Games, all employees were entitledto reinstatement on the basis of seniority alone.Edwards and Hig-burg refused to agree to this proposal and insisted that they intendedto give only "due regard" to seniority in reinstating the strikers.OnAugust 20, Faust, Sr., and Snyder met with Higburg and Linton A.Cox, the respondents' attorney, further to discuss seniority rights ofemployees who had not been reinstated.Fifteen or twenty employeeswere discussed, and it was agreed that four or five of them were prob-ably entitled to reinstatement under the seniority agreement.At thattime, another proposed agreement, embodying terms substantially thesame as those contained in the proposed agreement submitted on May18,was given to Higburg.He refused to make any further conces-sions than those made by him and Edwards in the conference of July21.Snyder then informed him that he, Snyder, would submit therespondents' proposals to the Union, and let Higburg know whetherthe Union agreed to accept them.Thereafter, on August 22, Snydercalled Higburg over the telephone, informed him that the Union had REP.UBLIC CRFOSOoTING COMPANY297rejected the proposals made by Higburg and Edwards, and told Hig-burg that if he desired to discuss matters with the Union further, heshould communicate with Snyder or one Gormley, an A. F. 'of L. rep-resentative.It was at this stage of negotiations that the complaintcame to a hearing.The evidence indicates that as a result of differences over substantialissues, animpasse had been reached in the negotiations between theUnion and the respondents.Under the circumstances, we find that therespondents have not refused to bargain collectively with the Union.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondents hereinbefore set forthin Section III, occurring in connection with the operations of therespondents, described in Section I, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.V. THE REMEDYHaving found that the respondents have engaged in unfair laborpractices, we shall order them to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of the Act.We have found that the respondents have discriminated in regard tothe hire and tenure of employment of 10 employees because of theirunion membership and activities.L. C. McCoun, William Tingle, andWeldon Harvey, three of the employees who were discharged on March6, and whom the respondents agreed to reinstate, were never actuallyreinstated.When not given jobs at the Miley Avenue plant on March13, at which time they reported for work in accordance with instruc-tions from the respondents, it was not incumbent upon them to continuereturning from time to time.The respondents, if their offer of rein-statement was made in good faith, should have reinstated the em-ployees at once or notified them when jobs were available.The ReillyCorporation, by whom they had been employed, must now offer themreinstatement to the positions held by them at the time of their dis-charge, or to substantially equivalent positions, without prejudice totheir seniority and other rights and privileges and compensate themfor wages lost subsequent to their discharge.Since the Trial Ex-aminer, in his Intermediate Report dated February 3, 1938, did notrecommend that back pay be granted to these three employees, we shallorder that the Reilly Corporation make them whole for any loss of paythey have suffered by reason of the discrimination against them onlyfor the period between the date of their discharge and the date of theIntermediate Report and the period between the date of this Decision 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Order and the date each, respectively, is offered reinstatement,'' bypaying to each of them of a sum of money equal to that which henormally would have earned as wages during such periods, less his netearnings 18 during such periods.Walter Pierson, Earl Sutherland, and James Tucker, three otheremployees of the Reilly Corporation who were discharged on March 6,t937, were reinstated within 2 weeks thereafter, and we shall order thatthe Reilly Corporation make them whole for any loss of pay they suf-fered by reason of their discharges by payment to each of them of asum of money equal to that which he normally would have earned aswages between the date of his discharge and the date of his reinstate-ment, less his net earnings 19 during said period.Genie ' Montgomery and J. B. Ray, who were discharged by theRepublic Company on March 6, 1937, and Joe Hauck, who was deniedreinstatement by the Republic Company subsequent to the strike, hadnot been offered reinstatement prior to the hearing. J. B. Ray foundother regular employment 1 week after his discharge and did not de-sire reinstatement.We shall therefore require the Republic Companyto offer reinstatement to their former or substantially equivalent posi-tions,without prejudice to their seniority and other rights andprivileges, only to Genie Montgomery and Joe Hauck.We shall alsorequire the Republic Company to make whole Montgomery, Ray, andHauck for any loss of pay they have suffered by reason of the discrimi-nation in regard to their hire and tenure of employment by payment toeach of them a sum of money equal to the amount which he normallywould have earned as wages during the period, in the case- of GenieMontgomery, from the date of his discharge to the date he is offeredreinstatement, less his net earnings 20 during said period, in the caseof Ray, from the date of his discharge to the date upon which heobtained other regular employment, less his net earnings 21 during saidperiod, and in the case of Hauck, from the date the Republic Company17Matter of E. R. Hafrelfinger Company, Inc.andUnitedWall PaperCrafts of NorthAmerica, Local No.6, 1 N. L. R. B.760, 767.IsBy "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondents, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica,Lumber and SawmillWorkersUnion,Local 2590,8N. L. R. B. 440.Monies receivedfor work performed upon Federal,State, county,municipal,or other work-relief projectsare not considered as earnings,but as provided below in theOrder,shall be deducted fromthe sum duethe employee,and theamount thereofshall bepaid over to the appropriatefiscal agency of the Federal, State, county,municipal,or other government or governmentswhichsupplied thefunds for said work-relief projects.In See footnote 18,supra.Ibid.21Ibid. REPUBLIC CREOSOTING COMPANY299would have reinstated him but for his union activity to the date he isoffered reinstatement, less his net earnings 22 during said period.The Republic Company, after discharging John Taylor on April 8,never at any time offered him reinstatement. If he had not died sub-sequent to his discharge and prior to the date of the hearing, it is clearthat in order to do equity and place him in status quo, the RepublicCompany would be required to offer him reinstatement to his formerposition, with back pay from April 8 to the date of such offerof rein-statement.The respondents contended at the hearing that his deathon July 10 took from the Board any authority which it might havehad to render relief to either John Taylor or his estate.We do notagree.The remedial power committed to the Board by the Act is un-affected by the employee's death; only the type of remedy is altered.The application of this remedial power is entrusted to the Board inthe exercise of a sound discretion.toward which the Act is directed necessarily requires the adjustmentof the injury done to the discriminatorily discharged employee in themostfeasible manner under all of the circumstances.We find that inorder to effectuate fully the policies of the Act, the Republic Companymust compensate the estate of John Taylor, deceased, for Taylor's lossbecause ofhis discriminatory.discharge,23 by payment to his estate,for distribution in accordance with the laws of the State of Indiana,a sum ofmoney equal to that which he normally would have earnedas wages between the date of his discharge and the date of his death,less his net earnings.24during such period.Upon the basis of the foregoing findings of fact and upon the entirerecord in this proceeding, the Board makes the following :CONCLUSIONS OF LAW1.CreosoteWorkers Union, Local No. 20483, is a labor organization.within the meaning of Section 2 (5) of the Act.2.The respondent, Republic Creosoting Company, by discriminat-ing in regard to the hire and tenure of employment of Genie Mont-gomery, J. B. Ray, Joe Hauck, and John Taylor, and the respondent,Reilly Tar and Chemical Corporation, by discriminating in regard tothe hire and tenure of employment of Earl Sutherland, Walter Pier-son, James Tucker, L. C. McCoun, William Tingle, and WeldonHarvey, and thereby discouraging membership in a labor organization,have each engaged in unfair labor practices, within the meaning ofSection 8 (3) of the Act.= Ibid.a Matter of ElPasoElectric Company,a Corporationand LocalUnion585,International'Brotherhood of Electrical Workers;and N. P.Clay, et al.,13 N. L.R. B. 213.24 See footnote 18,supra. 300DECISIONSOF NATIONALLABOR RELATIONS BOARD3.By interfering with, restraining, and coercing its employees inthe exercise of their rights guaranteed in Section 7 of the Act, therespondents have each engaged in and are engaging in unfair laborpractices, within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondents have not refused to bargain collectively with therepresentative of their employees, within the meaning of Section 8 (5)of the Act.6.The respondents, by discharging Luther Ernest Bewley andLeonard Goodwin and by failing, after the termination of the strike,to reinstate Thomas Kuchenske, John Miesel, Tom Campbell, BallardHall, Raymond Poling, Charles Skaags, Oscar Norris, L. (Dow)Baker, Clyde Bymaster, James Davis, Grover Carl Oliver, FrankReynolds, Arthur Rybolt, Henry Clay Sears, Lucien Stark, Jim Mills,John Reed, Orville F. Richardson, James Loyal Griggs, CharlesDalby,William E. Renier, James Haag, Ted Hinton, Harvey W.Flory, Wilbur N. Snyder, Carracticus Nichols, Robert Gilman, GarvinMontgomery, Raymond Bryant,William Thurman, Albert Miles,George W. Norris, and William Miesel, have not engaged in unfairlabor practices, within the meaning of Section 8 (3) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondents, Republic Creosoting Company and Reilly Tar and Chemi-cal Corporation, their officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in Creosote Workers Union, LocalNo. 20483, or any other labor organization of their employees, by dis-charging or refusing to reinstate any of their employees or in any othermanner discriminating in regard to their hire or tenure of employmentor any terms or conditions of their employment;(b) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or, other mutual aidor protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action respectively which theBoard finds will effectuate the policies of the Act : REPUBLICCREOSOTING COMPANY301(a)The respondent, Republic Creosoting Company, shall offer toGenie Montgomery and Joe Hauck immediate and full reinstatementto their former or substantially equivalent positions, without prejudiceto their seniority and other rights and privileges;(b)The respondent, Republic Creosoting Company, shall makewhole Genie Montgomery, J. B. Ray, and Joe Hauck for any loss ofpay they have suffered by reason of their discharge or the failure orrefusal by said respondent to reinstate them, by payment to each ofthem a sum of money equal to the amount which he normally wouldhave earned as wages during the period, in the case of Genie Mont-gomery, from the date of his discharge to the date he is offered rein-statement, less his net earnings 25 during said period, in the case ofJ. B. Ray, from the date of his discharge to the date upon which heobtained other regular employment, less his net earnings 26 during saidperiod, and in the case of Joe Hauck, from the date said respondentwould have reinstated him but for his union activity to the date he isoffered reinstatement, less his net earnings 27 during said period;deducting, however, from the amount otherwise due to each of saidemployees, monies received by each employee during said period forwork performed upon Federal, State, county, municipal, or otherwork-relief projects, and pay over the amount, so deducted, to theappropriate fiscal agency of,the Federal, State, county, municipal, orother government or governments which supplied the funds for saidwork-relief projects;(c)The respondent, Republic Creosoting Company, shall com-pensate the estate of John Taylor, deceased, for John Taylor's lossbecause of his discharge by payment to his estate, for distribution inaccordance with the laws of the State of Indiana, a sum of money equalto that which he normally would have earned-as wages between thedate of his discharge and the date of his death, less his net earnings 28during such period; deducting, however, from the amount otherwisedue to said estate, monies received by John Taylor during said periodfor work performed upon Federal, State, county, municipal, or otherwork-relief projects, and pay over the amount, so deducted, to theappropriate fiscal agency of the Federal, State, county, municipal, orother government or governments which supplied the funds for saidwork-relief projects;(d)The respondent, Reilly Tar and Chemical Corporation, shalloffer to L. C. McCoun, William Tingle, and Weldon Harvey immediateand full reinstatement to their former or substantially equivalent posi-5 Ibid.26 Ibid.27 Ibid.23 Ibid. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions,without prejudice to their seniority and other rights and'privileges;(e)The respondent, Reilly Tar and Chemical Corporation, shallmake whole Earl Sutherland, Walter Pierson, James Tucker, L. C.McCoun, William Tingle, and Weldon Harvey for any loss of pay theyhave suffered by reason of their discharge by payment to each of thema sum .of money equal to the amount he normally would have earnedas wages during the period, in the case of Earl Sutherland, WalterPierson, and James Tucker, from the date of their discharge to the dateeach respectively was reinstated, less his net earnings 29 during saidperiod, and in the case of L. C. McCoun, William Tingle, and WeldonHarvey, from the date of their discharge to the date each respectivelyis offered reinstatement, less his net earnings 30 during said period, suchpayments to be further calculated in the manner set forth in the sectionentitled "Remedy" above; deducting, however, from the amount other-wise due to each of said. employees, monies received by each employeeduring said periods for work performed upon Federal, State, county,.municipal, or other work-relief projects, and pay over the amount, sodeducted, to the appropriate fiscal agency of the Federal, State, county,.municipal, or other government or governments which supplied thefunds for said work-relief projects;(f) Immediately post notices in conspicuous places throughout theirplant stating that the respondents will cease and desist in the manner:set forth in 1 (a) and (b) and that they will take the affirmative actionset forth in 2 (a), (b), (c), (d), and (e) of. this Order, that therespondents' employees are free to become or remain members of theCreosoteWorkers Union, Local No. 20483, and that the respondentswill not discriminate against any employee because of membership oractivity in that organization;(g)Maintain such notices for a period of at least sixty (60) con-secutive days from the date of posting;(h)Notify the Regional Director for the Eleventh Region in writ-ing within ten (10) days from the date of this Order what steps the:respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, as amended, be, and ithereby is, dismissed in so far as it alleges that the respondents haverefused to bargain with Creosote Workers Union, Local No. 20483,-within the meaning of Section 8 (5) of the Act.IT Is FURTHER ORDERED that the complaint, as amended, be, and ithereby is, dismissed in so far as it alleges that the respondents have-discriminated in regard to the hire and' tenure of employment ofLuther Ernest Bewley, Leonard Goodwin, Thomas Kuchenske, John20 Ibid.80Ibid. REPUBLIC CREOS'O'TIN'G COMPANY303Miesel,Tom Campbell, Ballard Hall, Raymond Poling, CharlesSkaags, Oscar Norris. L. (Dow) Baker, Clyde Bymaster, James Davis,Grover Carl Oliver, Frank Reynolds, Arthur Rybolt, Henry ClaySears, Lucien Stark, Jim Mills, John Reed, Orville F. Richardson,James Loyal Griggs, Charles Dalby, William E. Renier, James Haag,Ted Hinton, Harvey W. Flory, Wilbur N. Snyder, Carracticus Nichols,Robert Gilman, Garvin Montgomery, Raymond Bryant, WilliamThurman, Albert Miles, George W. Norris, and William Miesel.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision and Order.